DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 7/16/2021. Claims 1-20 are pending and have been considered below.


Note: Claim 15 recites: “A computer program product comprising: a computer-readable hardware storage device having thereon computer-executable instructions executable by a processor of a computing system, wherein the instructions, when executed by the processor, cause the processor to:…”
The specification of the present application describes only in para 57, a computer program product, and computer readable hardware storage device, the language is similar to the claim and is as below:
[57] “Embodiments include a computer program product comprising: a computer-readable hardware storage device having thereon computer-executable instructions executable by a processor of a computing system, wherein the instructions, when executed by the processor, cause the processor to:”

As the specification does not provide any specific definition for the claim term “computer-readable hardware storage device”.  In this case considering every word in the phrase and according to MPEP 2111 [Claim interpretation; BRI]
See MPEP section 2111.01(I) plain meaning: Under BRI words in a claim must be given their plain meaning unless such meaning is inconsistent with the specification. 
In the present claim 15, the term “computer-readable hardware storage device” that also includes the word “hardware” along with storage device, which in its plain meaning is some form of physical equipment used in data processing. So based on the plain meaning of hardware, 35 USC 101 rejection for the term “computer readable hardware storage device” is not hereby given, because hardware is understood to mean a form of physical elements, in this case, used to store computer executable instructions.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art reference(s) considered close; Poulo (US 2016/0110237) discloses system and method to determine BER from eye diagram, where PDF for partial eye is calculated and combined to get full eye PDF and for BER calculation [see figure 9,10; para 33,34 and throughout]; Wu (US 2021/0175968) discloses system and method for characterizing multilevel PAMn eye diagrams; Dawe (US 2015/0318919) discloses method for calculating transmitter and dispersion penalty for predicting optical data link and signal quality; None of the prior art of record discloses a system and method for generating an estimate of a bit error rate of a signal, comprising obtaining an eye mask for a receiver, receiving a signal with the receiver, generating an eye mask probability density function of the eye mask, generating an eye diagram probability density function based on the signal, calculating a product of the eye mask probability density function and the eye diagram probability density function, summing the product of the eye mask probability density function and the eye diagram probability density function, and estimating the bit error rate of the signal based on the summing of the product of the eye mask probability density function and the eye diagram probability density function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikedo (US 2011/0002370) discloses sampling point detection circuit, pre-emphasis intensity adjustment, logic analyzer and evaluation of transmission path.
Miller et al. (US 2008/0199185) discloses method and apparatus for obtaining realtime measurement of optical signals with minimal or no interruption in communication.
Thomas A. Lindsay (Innovations in BER testers enable fast and accurate eye
diagram, eye mask, Q-factor, and jitter measurements) IEEE, 2004.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631